RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3411-19

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

T.T.,
          Defendant,

and

M.J.,
     Defendant-Appellant,
_________________________

IN THE MATTER OF G.J.,
a Minor.
_________________________

                   Submitted May 18, 2021 – Decided June 14, 2021

                   Before Judges Fisher and Moynihan.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Union County, Docket
                   No. FN-20-0111-17.
            Joseph E. Krakora, Public Defender, attorney for
            appellant (Patricia Nichols, Assistant Deputy Public
            Defender, on the briefs).

            Gurbir S. Grewal, Attorney General, attorney for
            respondent (Donna Arons, Assistant Attorney General,
            of counsel; Mary L. Harpster, Deputy Attorney
            General, on the brief).

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for minor (Meredith Alexis Pollock, Deputy
            Public Defender, of counsel; Nancy P. Fratz, Assistant
            Deputy Public Defender, of counsel and on the brief).

PER CURIAM

      Defendant M.J. (Max) appeals from Family Part orders, the first entered

after a fact-finding trial resulting in the trial judge's determination that Max

abused or neglected his daughter, G.J. (Gemma); the second after the judge

terminated litigation under the FN docket, continued Gemma's physical custody

with her maternal grandmother L.A. (Lucy) and continued Gemma's legal

custody with Lucy, jointly shared with her parents, Max and T.T. (Talia). 1 The

second order also provided Max "the right to file an FD application for

visitation." He argues:

            POINT I- THE TRIAL [JUDGE] FAILED TO
            ENFORCE THE REQUIREMENTS FOR PROPER

1
   We use pseudonyms for the parties and the child to protect their privacy,
preserve the confidentiality of the proceedings and for the reader's convenience.
R. 1:38-3(d)(12).

                                       2                                   A-3411-19
ADMISSION OF EVIDENCE OF INTOXICATION
AND ERRED IN RELYING ON THE OFFICER OR
DCPP INVESTIGATOR FOR THAT PROOF,
UNDULY      PREJUDICING    DEFENDANT,
COMPELLING REVERSAL OF THE JUDGMENT
BELOW.

POINT II- BECAUSE THE TRIAL JUDGE ERRED IN
ADMISSION OF EVIDENCE AND TESTIMONY,
FAILED TO RECOGNIZE THAT THE PROOF AT
TRIAL DID NOT SUSTAIN THE COMPLAINT,
FAILED TO TETHER THE FACTS HE DID FIND TO
ANY TITLE NINE CAUSE OF ACTION, AND
FAILED TO PROPERLY ANALYZE THE FACTS IN
CONJUNCTION      WITH     PROPER    LEGAL
PRECEDENTS, THE JUDGMENT MUST BE
REVERSED.

[1.] Errors in judgment of abuse.

[2.] Errors in admission of documentary evidence.

[3.] Failure to consider totality of circumstances.

POINT III- DUE PROCESS VIOLATIONS AND
ERRORS IN THE EXERCISE OF CARE AND
SUPERVISION, OVER A FAMILY WHOSE NEEDS
STEMMED FROM POVERTY, RESULTED IN A
JUDGMENT AWARDING A CHANGE OF
CUSTODY TO A THIRD PARTY THAT MUST BE
REVERSED.

POINT IV- BECAUSE THE TRIAL [JUDGE]
FAILED TO CONSIDER THE PRE-REQUISITE OF
PSYCHOLOGICAL     PARENTAGE     BEFORE
GRANTING A CHANGE OF CUSTODY TO A
TEMPORARY CAREGIVER, THE JUDGMENT OF



                            3                         A-3411-19
            THE TRIAL COURT HERE ON APPEAL MUST BE
            REVERSED.

We discern no error in any of the judge's determinations and affirm.

      In analyzing the trial judge's abuse-neglect determination, we need not

recount defendants' long history with the Division of Child Protection and

Permanency beginning on April 18, 2017, when Talia tested positive for

benzodiazepine, opiates and cocaine while in the labor and delivery unit giving

birth to Gemma.        Talia informed the Division she believed Max was

incarcerated, as he was when he first appeared in court six weeks after Gemma's

birth and the court ordered a paternity test. Suffice it to say, after Max's release

from custody, the court awarded Gemma's physical custody to him because he

was sufficiently compliant with the Division's services in 2017 and 2018.

      After Max moved with Gemma from his sister's house to the Newark

YMCA on September 4, 2018, the Division received several reports that Gemma

was not being cared for properly. We note the judge ruled the details of those

referrals inadmissible at the one-day fact-finding trial. He found the Division,

although Max had not notified it of his change of address, approved the YMCA

location, and "there was no indication that [Gemma] was being harmed."

      The Division's abuse-neglect claim against Max began with a referral from

the Newark Police Department on September 11, 2018. To substantiate that

                                         4                                    A-3411-19
claim, the Division called three witnesses: Newark Police Officer Yolanda

Concepcion; the Division's emergency investigator, Jennifer Vilfranche; and the

Division caseworker, Sebastian Anthony. From their testimony which the judge

deemed credible, and "a number of documents" from which "all of the imbedded

hearsay . . . [was] redacted [and] not considered" by the judge, he found Gemma

"was in imminent danger of becoming harmed" because Max, "her sole

custodian at the time[,] wasn't able to . . . even care for himself, never mind care

for an [eighteen]-month-old child." 2

      Max claims the judge utilized improper testimony from the officer and the

emergency investigator to find he was intoxicated without any further

documentation to prove "any offense based on intoxication." We disagree and

affirm substantially for the reasons set forth in Judge Richard C. Wischusen's

cogent oral opinion.

      The Division was not required to prove Max was intoxicated. It was

required to prove Gemma was

            a child whose physical, mental, or emotional condition
            has been impaired or is in imminent danger of
            becoming impaired as the result of the failure of his

2
  Gemma was born on April 18, 2017. While the trial judge and the Division
differ in reporting Gemma's age at the September 11, 2018 incident throughout
the record, she was in fact sixteen months old. The slight discrepancy has no
impact on our analysis.

                                         5                                    A-3411-19
            parent or guardian, as herein defined, to exercise a
            minimum degree of care . . . (b) in providing the child
            with proper supervision or guardianship, by
            unreasonably inflicting or allowing to be inflicted
            harm, or substantial risk thereof . . .; or by any other
            acts of a similarly serious nature requiring the aid of the
            court[.]

            [N.J.S.A. 9.6-8.21(c)(4)(b).]

      We previously observed that our "Supreme Court ascertained that

['minimum degree of care'] means 'grossly or wantonly negligent, but not

necessarily intentional' conduct." N.J. Div. of Child Protection & Permanency

v. J.A., 436 N.J. Super. 61, 68 (App. Div. 2014) (quoting G.S. v. Dep't of Human

Servs., 157 N.J. 161, 178 (1999)). We explained:

            In that sense, a parent fails to exercise a minimum
            degree of care when, despite being "aware of the
            dangers inherent in a situation," the parent "fails
            adequately to supervise the child or recklessly creates a
            risk of serious injury to that child." G.S., 157 N.J. at
            181. The parent is held to what "an ordinary reasonable
            person would understand" in considering whether a
            situation "poses dangerous risks" and whether the
            parent acted "without regard for the potentially serious
            consequences." Id. at 179.

                   Our Supreme Court later illuminated G.S.'s
            interpretation, explaining that "every failure to perform
            a cautionary act is not abuse or neglect"; "[w]hen the
            failure to perform a cautionary act is merely negligent,
            it does not trigger" the statute. N.J. Div. of Youth &
            Fam. Servs. v. T.B., 207 N.J. 294, 306-07 (2011). The


                                        6                                 A-3411-19
            focus on the parent's level of culpability in assessing
            whether a minimum degree of care has been exercised

                   is in synchronicity with the Legislature's
                   expressed purpose to safeguard children.
                   Indeed, where a parent or guardian acts in
                   a grossly negligent or reckless manner, that
                   deviation from the standard of care may
                   support an inference that the child is
                   subject to future danger. To the contrary,
                   where a parent is merely negligent there is
                   no warrant to infer that the child will be at
                   future risk.

            [J.A., 436 N.J. Super. at 68-69 (alterations in original)
            (quoting, in the last instance, T.B., 207 N.J. at 307).]

      "In cases where the child has not suffered actual harm, the Division must

'demonstrat[e] some form of . . . threatened harm to a child.'" Dep't. of Children

& Fams., Div. of Child Protection & Permancy v. E.D.-O., 223 N.J. 166, 181

(2015) (alterations in original) (quoting N. J. Dep't. of Children & Fams., Div.

of Youth & Fam. Servs. v. A.L., 213 N.J. 1, 25 (2013)). "Judges at the trial and

appellate level cannot fill in missing information on their own or take judicial

notice of harm. Instead, the fact-sensitive nature of abuse and neglect cases . . .

turns on particularized evidence." A.L., 213 N.J. at 28.

      That evidence, as parsed by Judge Wischusen, included Concepcion's

testimony that when she first saw Max, Gemma was in a stroller in his sole care

and Max "was unable to stand on his own, . . . he needed to be held up by two

                                        7                                    A-3411-19
special officers from the Newark Police Department . . . so that he did not fall

down." Max was unable to provide Concepcion with the name of a relative who

could assume care of Gemma, and "was unable to even use his own phone so

that they could access the phone numbers contained within his phone to contact

a family member." The judge further found Max "was unable to provide the

child's name during the time that for the most part, when [Concepcion] tried to

speak to [Max], he was only able to mumble in response to the questions that

she was asking him about relatives [and] the child's name[.]"

      When Concepcion asked Max if he was under the influence of any

medication that would explain his condition, he "did not indicate he was under

any such medication." Max's condition prompted Concepcion to call emergency

medical services (EMS) to the scene. When EMS workers tried to engage Max,

he "remained incoherent and was unable to carry on a conversation." Max was

placed in Concepcion's patrol car and, "a short time later while they were still at

the scene, [he] came out of his stupor and became extremely agitated . . . cursing

and kicking the back of the car and striking the divider" between the front and

back seats. He continued that behavior until they arrived at the station house.

      From Concepcion's "extremely credible" testimony, the judge also found

                   the observations that she made, the glazed
                   eyes, the inability to stand, the inability to

                                         8                                   A-3411-19
                  communicate, the mumbling responses,
                  later   the     violent    outbursts,  the
                  uncontrollable behavior while in the back
                  of the car, all confirmed . . . Concepcion
                  found [Max] while he was under the
                  influence of something, which made him
                  unable to safely care for the child.

      Judge Wischusen also considered Vilfranche's testimony. Contrary to

Max's merits-brief argument that the judge "turned a blind eye to the facts in

evidence that directly contradicted portions of the decision" and rebutted the

Division's evidence, the judge noted Max, during his interview with Vilfranche

at University Hospital, explained he was riding a bus with Gemma when he

            was approached by an unidentified man and later a
            woman who were yelling at him and attempting to take
            the stroller away from him, that the police were . . .
            flagged down, that the unidentified people at the scene
            reported that [Max] said that he was intoxicated, that he
            denied that he was intoxicated, that he was arrested
            regardless.

      The judge properly found Max did not provide Vilfranche with any

explanation for his condition at the scene. Instead, as he did with Concepcion,

Max "did not indicate that he was under the influence of a prescribed medication,

but further indicated that he was not intoxicated and blamed it on the police for

unfairly arresting him."




                                       9                                   A-3411-19
      The judge credited Concepcion's testimony, based on twenty years'

experience as a patrol officer in Newark, albeit without any "formal training

with respect to the detection as to whether somebody is under the influence,"

that Max "seemed like he was on drugs," and "looked like he was on something."

The judge also considered that Max, at trial, did not proffer any explanation for

his behavior. His conclusion that Max abused or neglected Gemma was based

on Max's readily observable incoherence—no matter the cause—while Gemma

was in his care. The judge noted, even if Max had been acting under the

influence of a prescribed drug, "that would not give justification for him going

out into the public into the streets of Newark, [in] a bus, with a baby . . . while

in such a condition." He concluded Max's

               condition was of such a degree that he could not
               possibly safely care for a one-and-a-half-year-old child
               . . . while he was out on the street, not while she was in
               a stroller, not while he was unable to even communicate
               with emergency workers and police . . . when they
               responded to the scene.

That condition, the judge determined, "was of such a nature that [Gemma] was

exposed [to] imminent risk of harm[.]" Judge Wischusen found Max's actions

had risen to the level of being "grossly negligent or reckless." See T.B., 207

N.J. at 307.




                                          10                                 A-3411-19
      "We have a strictly limited standard of review from the fact-findings" of

a trial judge sitting in the Family Part. N.J. Div. of Youth & Fam. Servs. v.

I.H.C., 415 N.J. Super. 551, 577-78 (App. Div. 2010). Those findings will not

be disturbed on appeal when they are "supported by adequate, substantial and

credible evidence." Rova Farms Resort, Inc. v. Invs. Ins. Co. of Am., 65 N.J.

474, 484 (1974). We "defer to the factual findings of the trial court because it

has the opportunity to make first-hand credibility judgments about the witnesses

who appear on the stand; it has a feel of the case that can never be realized by a

review of the cold record." N.J. Div. of Youth & Fam. Servs. v. E.P., 196 N.J.

88, 104 (2008) (citation and internal quotations marks omitted). Moreover, we

accord special deference to findings made by Family Part judges "[b]ecause of

the family courts' special jurisdiction and expertise in family matters[.]" Cesare

v. Cesare, 154 N.J. 394, 413 (1998). "[T]he conclusions that logically flow from

those findings of fact are, likewise, entitled to deferential consideration upon

appellate review." N.J. Div. of Youth & Fam. Servs. v. R.L., 388 N.J. Super.

81, 89 (App. Div. 2006).

      Under that lens, we see no reason to disturb Judge Wischusen's sound

findings of fact and conclusions of law. The judge eruditely recognized he was

"not required to wait until [the] child is actually harmed by parental inattention


                                       11                                   A-3411-19
or neglect before he acts in the welfare of a child," citing New Jersey Division

of Youth and Family Services v. V.M., 408 N.J. Super. 222, 235-36 (App. Div.

2009) (Carchman, J., concurring). Contrary to another of Max's arguments, the

judge considered the "totality of the circumstances" in determining whether Max

created a "substantial risk" of harm to the child in his care. N.J. Div. of Youth

& Fam. Servs. v. C.M., 181 N.J. Super. 190, 201 (App. Div. 1981). And his

determination was "based on competent reliable evidence" and "factual findings

[that were] supported by evidence admitted during the hearing." N.J. Div. of

Youth & Fam. Servs. v. J.Y., 352 N.J. Super. 245, 265 (App. Div. 2002).

      Any reference by the judge to intoxication does not change the found fact

that Max was in no condition to care for Gemma. Thus, even if there was

insufficient foundation to admit Concepcion's testimony as a lay opinion that

she believed Max was intoxicated by some substance, her observations of Max's

condition were admissible. Police officers, like any other fact witness, can

testify to "what the officer did and saw" at the scene. State v. McLean, 205 N.J.

438, 460 (2011). "Testimony of that type includes no opinion, lay or expert, and

does not convey information about what the officer 'believed,' 'thought' or

'suspected,' but instead is an ordinary fact-based recitation by a witness with

first-hand knowledge." Ibid.


                                      12                                   A-3411-19
        We determine the remainder of Max's arguments regarding the trial

judge's decision to be without sufficient merit to warrant discussion in this

opinion. R. 2:11-3(e)(1)(E). We note only that Judge Wischusen carefully

considered and redacted any documentary evidence and, indeed, his findings—

based on admissible testimony he found credible—established the Division's

burden by a preponderance of the evidence. See N.J. Div. of Youth & Fam.

Servs. v. G.M., 198 N.J. 382, 398 (2009).

        We also reject as meritless Max's other hyperbolic merits-brief arguments

regarding the judge's custody award. The record belies his assertions that he

and Talia were not provided with proper services and the judge skirted

procedural safeguards to protect family reunification. From the moment Gemma

was taken into the Division's custody and Max's paternity was established, the

Division and the trial judges 3 worked with both parents to provide a variety of

services from substance abuse to mental health counseling as well as multiple

supervised visits with Gemma per week in an effort to unify Gemma with one

or both of her parents. Notably, the services Max received resulted in his

unification with Gemma.




3
    Other judges initially presided over the case.

                                        13                                 A-3411-19
      Further, Judge Wischusen properly awarded Lucy physical custody.

Following the September 11, 2018 incident, the Division took custody of

Gemma. The Division's efforts to reunite Gemma with Talia were successful in

January 2019. By July, however, Lucy filed an emergency application for

custody after Talia left Gemma with a stranger, providing the stranger with a

contact number for Lucy.

      Initially, during hearings just after Talia surrendered Gemma to the

stranger, Max questioned why Lucy was being given custody over his sister.

The judge explained to Max that his sister had to file for custody to be

considered as a possible custody alternative. One of Max's sisters was present

in court and said she understood the judge's explanation.      The judge also

entertained Max's queries about where Lucy would be residing with Gemma and

who else was in the home. Further, the Division had performed an assessment

of Lucy's residence to ensure that Gemma was in a safe location; it also

performed a background check on Lucy. As the Division highlights in its merit's

brief, Max never proposed a valid alternative custody arrangement at any of the

hearings. Although his sister had later applied for custody, she did not appear

at the November 2019 custody hearing and the filing was dismissed.




                                     14                                  A-3411-19
      At the FN dismissal hearing, neither Max nor Talia challenged Lucy's

application for custody. In fact, Max agreed to it. As Max acknowledges in his

merits brief, he was incarcerated on a parole violation and Talia was

"hospitalized for some time for her psychiatric issues." Their circumstances,

contrary to Max's merits brief contention, were not "used to deny them a voice

in the decision-making for Gemma." Max's attorney agreed on the record with

the dismissal and requested only visitation between Max and Gemma. Max's

parental rights were never terminated at any stage of this litigation, and he

maintains legal custody of Gemma with the right to request visitation. We

discern no error in Judge Wischusen's custody award.

      The balance of Max's arguments, including that the judge failed to

consider alternatives and psychological parentage before granting Lucy physical

custody, lack sufficient merit to warrant any mention. R. 2:11-3(e)(1)(E).

      Affirmed.




                                     15                                  A-3411-19